IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 39455 & 39456

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 557
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 19, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LAURA KRISTIN BAKER,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Laura Kristin Baker pled guilty to two counts of possession of a controlled substance
with the intent to deliver. I.C. § 37-2732(a). In exchange for her guilty plea, an additional
charge was dismissed. The district court sentenced Baker to concurrent unified terms of ten
years, with minimum periods of confinement of two and one-half years. Baker appealed, and
this Court affirmed her judgments of conviction and sentences in an unpublished opinion. State
v. Baker, Docket Nos. 38954 and 38955 (Ct. App. Jan. 3, 2012). Baker filed I.C.R. 35 motions
for reduction of her sentences, which the district court denied. Baker appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Baker’s Rule 35 motions was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Baker’s Rule 35 motions are affirmed.




                                                2